Citation Nr: 1820104	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the March 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  A transcript of the hearing is of record.  At such time, the undersigned held the record open 30 days for the receipt of additional evidence, which was subsequently submitted in April 2017.  As the Veteran's substantive appeal was received in April 2014, a waiver of AOJ consideration of such submitted evidence is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  

The reopened claim for service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final August 2007 rating decision the AOJ determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)]. 

2.  New and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

By way of background, the Veteran filed his original claim for service connection for a low back disorder in February 1990.  An April 1990 rating decision considered the Veteran's service treatment records and denied the claim on the basis that no chronic back disorder was established by the medical evidence of record.  In a December 2003 rating decision, the Veteran's application to reopen such claim was denied because no new and material evidence had been received.  In May 2005, the Veteran again filed to reopen his claim.  In a December 2005 rating decision, the AOJ considered the Veteran's service treatment records, post-service VA treatment records, and a November 2005 VA examination.  The AOJ reopened the claim, but denied it on the merits on the basis that the medical evidence failed to show that the Veteran's current low back disorder (status post lumbar discectomy) was incurred in or caused by military service.  

Thereafter, the Veteran filed an application to reopen his previously denied claim in March 2007.  In an August 2007 rating decision, the AOJ determined that new and material evidence had not been received to reopen a claim for service connection for a low back disorder.  The Veteran was advised of such decision and his appellate rights in August 2007; however, he did not enter a notice of disagreement as to such decision.  Furthermore, no additional evidence pertinent to the issue was physically or constructively received within one year of the decision, and no relevant service department records were subsequently associated with the record.  Thus, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the issuance of the August 2007 rating decision, additional evidence, to include VA treatment records and hearing testimony, relating to the etiology of the Veteran's low back disorder have been received.  As such newly received evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder; the Board finds that it is new and material.  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has repeatedly stated that he went on 999 or 1000 parachute jumps during service and that these jumps are the cause of his current low back disorder. Service treatment records do not document any low back injury following, or concurrent to, a parachute jump; however, they do show multiple complaints of low back pain beginning in July 1987.  The Veteran was assessed with lumbar strain in July 1988 and September 1989, and thoracic strain in December 1989.  On a Report of Medical History, the Veteran reported recurrent back pain that comes and goes since April 1988.  At the Veteran's December 1989 Medical Board examination, he was capable of full range of motion, but reported tenderness to palpation over the lower lumbar spine.  He also reported that at age 4 he sustained a large laceration to the posterior spine, resulting in hospitalization and prolonged bed rest and that he did have an episode of what he called "paralysis" of the right leg in September 1989.  X-rays during service were negative for any low back problem and the Veteran's December 1989 Report of Medical Examination did not detect any back disorder. 

The Veteran underwent a VA examination in December 1993 in which he reported back pain since 1984.  He was noted to have full range of motion and was assessed with chronic low back pain, probably muscular in origin. 

The Veteran underwent another VA examination in November 2005 where he reported he hit his back during a 1984 parachute-landing fall and was taken to a hospital and diagnosed with soft tissue strain to the lumbar spine and ribs. 
He reported he was provided with physical therapy for approximately three days with outpatient follow-up for approximately 2-1/2 months and then returned to regular scheduled duty, but went to multiple sick call visits for low back pain, finally obtaining a permanent profile in 1986.  The examiner noted that the medical records reveal the Veteran was seen three times as an inpatient for back spasms, but that there were no further injuries, invasive procedures, or trauma noted to the low back while on active duty.  The examiner noted a history of a discectomy performed to L3-4 in 2000 and in 2002 a discectomy to L4 and 5.  He diagnosed the Veteran with lumbar discectomy x 2 with resulting soft tissue pain, subjective sensory alteration to the lower extremities, fatigue, and spasms with remarkable chronic pain behavior.  He concluded that it was impossible to determine the original cause of low back problems without resorting to guesswork and speculation. 

An April 2011 VA orthopedic consult notes x-ray reports showing interbody fusion at L4-5 with a large posterior lateral fusion mass from L4 to the sacrum as well as fairly well maintained intervertebral spaces at all levels except slight, narrowing at L5-S1 and what appeared to be a right L5-S1 transverse process pseudoarthrosis.  It also notes that a recent MRI shows evidence of an old L4-5 interbody fusion and posterior laminectomy as well as some mild-to-moderate left L4-5 and L5-S1 neuroforaminal encroachment from scar tissue is in osteophytes.  The orthopedist assessed a probable failed L4-S1 spinal fusion with instability and neurogenic spinal claudication and stenosis with left L4-5 and L5-S1 neuroforaminal encroachment and right L5-S1 transverse process pseudoarthrosis with mechanical low back pain as well as post-laminectomy syndrome.  The Veteran has testified that this same orthopedist told him that he had "jumper's back" and that it was a result of his service.  The Veteran also testified that he has had 4 post-service back surgeries.  VA treatment records show varying degrees of lumbar disc pathology since separation from service.  

Based on the foregoing, the Board finds that a remand is necessary in order to obtain the Veteran's service personnel records and afford him a VA examination so as to determine the nature and etiology of his low back disorder.  In this regard, the Veteran's service personnel records may address the extent of his parachute activities.  Furthermore, as there is no opinion with an adequate rationale addressing the etiology of the Veteran's low back disorder of record, an examination should also be conducted to address whether such disorder is related to his military service, to include his parachuting activities and/or in-service treatment for back pain. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of his current low back disorder.  The entire claims file, including a copy of this Remand and any newly obtained records, must be reviewed by the examiner.  Any necessary tests should be conducted.  

The examiner should review the record and identify all current diagnoses referable to the Veteran's low back, to include for example status post lumbar discectomy or failed back syndrome.

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed low back disorder is related to the Veteran's military service, to include his parachuting activities and/or in-service treatment for back pain.

If arthritis is diagnosed, the examiner should also offer an opinion as to whether such manifested within one year of the Veteran's service discharge in February 1990 (i.e., by February 1991) and, if so, to describe the manifestations.

In offering the foregoing opinions, the examiner should consider the Veteran's medical records, including but not limited to the December 1989 in-service medical board examination, the December 1993 and November 2005 VA spine examinations, and the April 2011 orthopedic consultation.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


